DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 03, 2021 has been entered.
 

Response to Amendment
This office action is responsive to applicant’s remarks received on December 03, 2021. Claims 1, 2, 4, 5, 9-14, 18 & 20, 21, 23, 31 & 32 remain pending. Claims 3, 6-8, 15-17, 19, 22 & 24-30 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to the amended claims filed on December 03, 2021   have been considered but are moot.  However, upon further consideration, a new ground(s) of 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 5, 14, 18, 20, 21, 23, 31 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 20130070928 A1 hereinafter, Ellis ‘928) in combination with Jeyachandran (US 2015019415 A1 hereinafter, Jeyachandran ‘151) and further in view of Cornelisse et al. (US 20100202637 A1 hereinafter, Coenelisse ‘637). 
Regarding claim 1; Ellis ‘928 discloses a data processing system (Figs. 5A-B, System 500 i.e. System 500 can include one or more servers 502 which can be any suitable server for providing access to or a copy of the application, such as a processor, a computer, a data processing device.  Paragraph 0017 & 0076)
for processing received audio data (Fig. 1, Step 110 i.e. At 110, an audio signal can be received by the application running on a mobile device. Paragraph 0032)
comprising: 
(Fig. 1, Step 120)  configured to receive data derived from an audio signal (Fig. 1, Step 120 i.e. At 120, the application can extract audio features from the audio signal received at 110. Paragraph 0034);
and, based on the received data, to determine a classification state of an acoustic environment (Fig. 1. Step 130 i.e. At 130, the application can compare the audio features extracted at 120 with at least one classification model. Paragraph 0037);
Ellis ‘928 does not expressly disclose wherein access to a subsequent processing unit is controlled based on the classification state of the acoustic environment.
Jeyachandran ‘151 discloses wherein access to a subsequent processing unit is controlled based on the classification state of the acoustic environment (Fig. 5, Steps 508-510 i.e. Fig. 5 is a flow diagram illustrating an example method 500 of modifying the operation of an electronic system based on acoustic ambience classification. The at least one audio signal may be classified based on the at least one audio feature (operation 508). The operation of an electronic system may then be modified based on the classifications (operation 510). Paragraph 0044). 
Ellis ‘928 and Jeyachandran ‘151 are combinable because they are from same field of endeavor of speech systems (Jeyachandran ‘151 at “Field of Invention”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ellis ‘928 by adding wherein access to a subsequent processing unit is controlled based on the classification state of the acoustic environment as taught by Jeyachandran ‘151. The motivation for doing so would have been advantageous to improve sound reception due to background sounds or noise that adversely affect the operation of an automated speech recognition system being utilized by a user within an environment. Therefore, it would have been obvious to combine Ellis ‘928 with Jeyachandran ‘151 to obtain the invention as specified.
Ellis ‘928 as modified does not expressly disclose wherein the data processing system further comprises a control unit to determine a control state of the processing system from a 
Coenelisse ‘637 discloses wherein the data processing system (Fig. 1, System 1.11) further comprises a control unit (Fig. 1, Control Unit 60) to determine a control state of the processing system from a plurality of states including a first control state and a second control state, wherein the first control state is a default state (i.e. A user control (52) and a signal processing unit (30) controllable by adjustable parameters is described. It comprises a) providing (100) a first set of start-up parameter settings upon start-up (100) of said signal processor unit (30); b) using parameter settings comprised in or derived from said first set of start-up parameter settings as default parameter settings for said signal processing unit; d) upon operating said user control (52): obtaining a set of parameter settings currently used in said signal processing unit (30); e) deriving (160) a second set of start-up parameter settings in dependence of said first set of start-up parameter settings and of said set of parameter settings obtained in step d); f) using said second set of start-up parameter settings as said first set of start-up parameter settings when carrying out step a) upon a following start-up (180) of said signal processor unit. This makes is possible for a user of the hearing system to adjust to his preferences the way audio signals are processed in his hearing system (1). Preferably, the hearing system (1) comprises a classifier (70), and step e) is carried out in dependence of the result of a classification of a current acoustic environment. See Abstract and Figs. 1 & 3).
Ellis ‘928 and Coenelisse ‘637 are combinable because they are from same field of endeavor of speech systems (Coenelisse ‘637 at “Technical Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ellis ‘928 by adding wherein the data processing system further comprises a control unit to determine a control state of the processing system from a plurality of states including a first control state and a second control state, wherein the first control state is a default state as taught by Coenelisse ‘637. The motivation for doing so would have been advantageous to improve an individual's acoustical perception. Therefore, it would have been obvious to combine Ellis ‘928 with Coenelisse ‘637 to obtain the invention as specified.

Regarding claim 2; Ellis ‘928 discloses wherein: the classification unit comprises: a model (Fig. 1, Step 150) configured to receive the data and to derive a representation of the acoustic environment (i.e. At 150, the application can identify one or more non-speech audio events based on the comparison performed at 130 and the determination performed at 140. Mechanisms for mobile audio event recognition are provided. These mechanisms can include identifying non-speech audio events (also referred to herein as "events" or " audio events"), such as the sound of an emergency alarm (e.g., a fire alarm, a carbon monoxide alarm, a tornado warning, etc.), a door knock, a door bell, an alarm clock, a baby crying, a telephone ringing, a car horn honking, a microwave beeping, water running, a tea kettle whistling, a dog barking, etc. This can further include detecting individual audio events (e.g., a bell ring), classifying the acoustic environment (e.g., outdoors, indoors, noisy environment, etc.), and/or distinguishing between types of sounds (e.g., speech and music). Paragraphs 0020 & 0042);
a comparator operable to compare the representation with a threshold and to output the classification state of the acoustic environment (i.e. At 150, the application can identify one or more non-speech audio events based on the comparison performed at 130 and the determination performed at 140. The non-speech audio events can be identified as belonging to one or more classes if they exceed some threshold probability that they match more than one of the one or more classes. For example, if a classification model determines that there is greater than a 50% chance that the event matches a particular class, the classification model can identify the event as matching that class. Paragraph 0042).

Regarding claim 4; Ellis ‘928 discloses a trigger word model for detecting the presence of data corresponding to the trigger word in the audio signal (i.e. After process 200 is initiated, an alert can be provided to a user in the form of a vibrotactile signal, a vibration, a visual display, etc., at 215. Any suitable mechanism can be used to provide alerts, including those described herein. At 220, the application can determine whether a user acknowledged the alert provided at 215. An acknowledgment can take the form of pressing a button pressing, a series of button pressings, a portion of a touch screen, saying a particular word or combination of words, or any other suitable manner of acknowledging an alert. Paragraphs 0051-0052).

Regarding claim 5; Ellis ‘928 discloses a control unit configured to receive i) an indication from the trigger word model (i.e. An acknowledgment can take the form of pressing a button pressing, a series of button 
and ii) the classification state of the classification unit (i.e. If a classification model determines that there is greater than a 50% chance that the event matches a particular class, the classification model can identify the event as matching that class. Paragraph 0042).

Regarding claim 14; Ellis ‘928 discloses a timer, wherein the timer is initiated if the presence of data corresponding to the trigger word in the audio signal is determined (i.e. At 250, the application can determine whether the user has selected one of the classes from the list presented at 225 (including a user selection of none of the presented classes). If the application determines that the user has not selected a class ("NO" at 250), process 200 can proceed to 255 to determine whether a predetermined time has elapsed since the list was presented to the user at 225 (e.g., n seconds, where n can be 0.5, 1, 2, etc.). Paragraph 0058).

Regarding claim 18; Ellis ‘928 discloses wherein the device comprises a mobile telephone, headphone, acoustic noise cancelling headphones, a smart watch, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller, a domestic appliance or other portable device (Fig. 5A, Mobile Device 510).
Regarding claim 20; Claim 20 contains substantially the same subject matter as claim 1. Therefore, claim 20 is rejected on the same grounds as claim 1.
Regarding claim 21; Claim 21 contains substantially the same subject matter as claim 2. Therefore, claim 21 is rejected on the same grounds as claim 2.
Regarding claim 23; Claim 23 contains substantially the same subject matter as claim 4. Therefore, claim 23 is rejected on the same grounds as claim 4.



3.	Claims 31 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis ‘928 in combination with Jeyachandran ‘151 and Coenelisse ‘637 and further in view of Jensen et al. (US 20150043742 A1 hereinafter, Jensen ‘742).
Regarding claim 31; Ellis ‘928 does not expressly disclose wherein the determination of the classification state is based on a representation of the ratio of the direct to reverberant energy (DRR) of the audio signal.
Jensen ‘742 discloses wherein the determination of the classification state is based on a representation of the ratio of the direct to reverberant energy (DRR) of the audio signal (i.e. Two or more microphones 24 receive direct sound 16, reflected sound 22 and sounds from the acoustic environment, from which the microphones 24 generate output signals. The environment sound signal 34 is transmitted to a pre-processing unit 40 and to a sound signal processing unit 42. The pre-processing unit 40 estimates at least one parameter of an impulse response of a sound path from the location 15 of the origin. The at least one parameter may be estimated as e.g. a transfer function, a reverberation decay time, such as T60 which denotes the time it takes for the reverberation 22 to decay to a sound pressure level 60 dB below the sound pressure level of the direct sound 16, a ratio, such as the direct-to-reverberation-ratio DRR which denotes the ratio between the energy in the direct sound 16 and the total energy in the reverberated signal 22, and/or as an arbitrary combination of such parameters. Paragraph 0028-0031).
Ellis ‘928 and Jensen ‘742 are combinable because they are from same field of endeavor of speech systems (Jensen ‘742 at “Technical Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ellis ‘928 by adding wherein the determination of the classification state is based on a representation of the ratio of the direct to reverberant energy (DRR) of the audio signal as taught by Jensen ‘742. The motivation for doing so would have been advantageous to improve sound reception in a highly reverberant room like a 

Regarding claim 32; Claim 32 contains substantially the same subject matter as claim 31. Therefore, claim 32 is rejected on the same grounds as claim 31.


Allowable Subject Matter
1.	Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiners Statement of Reasons for Allowance
The cited reference (Ellis ‘928) teaches methods, systems, and media for mobile audio event recognition are provided. In some embodiments, a method for recognizing audio events is provided, the method comprising : receiving an application that includes a plurality of classification models from a server, wherein each of the plurality of classification models is trained to identify one of a plurality of classes of non-speech audio events; receiving an audio signal; storing at least a portion of the audio signal; extracting, a plurality of audio features from the portion of the audio signal based on one or more criterion; comparing each of the plurality of extracted audio features with the plurality of classification models; identifying at least one class of non-speech audio events present in the portion of the audio signal based on the comparison; and providing an alert corresponding to the at least one class of identified non-speech audio events.

The cited reference (Coenelisse ‘637) discloses A method for operating a hearing system (1) comprising a user control (52) and a signal processing unit (30) controllable by adjustable parameters is described. It comprises a) providing (100) a first set of start-up parameter settings upon start-up (100) of said signal processor unit (30); b) using parameter settings comprised in or derived from said first set of start-up parameter settings as default parameter settings for said signal processing unit; d) upon operating said user control (52): obtaining a set of parameter settings currently used in said signal processing unit (30); e) deriving (160) a second set of start-up parameter settings in dependence of said first set of start-up parameter settings and of said set of parameter settings obtained in step d); f) using said second set of start-up parameter settings as said first set of start-up parameter settings when carrying out step a) upon a following start-up (180) of said signal processor unit. This makes is possible for a user of the hearing system to adjust to his preferences the way audio signals are processed in his hearing system (1). Preferably, the hearing system (1) comprises a classifier (70), and step e) is carried out in dependence of the result of a classification of a current acoustic environment.
The cited reference (Jensen ‘742) teaches a hearing device comprising a power source, electric circuitry, a loudspeaker, at least one microphone for sound from an acoustic environment, 
The cited references fail to disclose wherein, in the first control state, the control unit is configured to generate a positive streaming indication in order to allow data access to the subsequent processing system, if an indication that data representing the presence of a trigger word is present in the received audio signal is received from the trigger word model; wherein in the second control state, the control unit is configured to generate a positive streaming indication in order to allow data access to the subsequent processing system without requiring the presence of data representing the trigger word; wherein the control unit is configured to transition from the first control state to the second control state if: i) an indication that data representing the presence of a trigger word is present in the received audio signal is received from the trigger word model; and ii) a predetermined classification state is received from the classification unit; wherein the predetermined classification state is a close-talk state; and wherein the control unit is configured to transition from the second control state to the first control state if: i) a classification state other that the predetermined classification is received from the classification unit; or ii) if a timer is below a predetermined value. As a result and for these reasons, Examiner indicates Claims 9-13 as allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/            Primary Examiner, Art Unit 2677